DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 11/22/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 5, 7, 9, and 11-21 stand rejected. Claims 4, 6, 8, and 10 are cancelled. Claim 22 is newly added. Claims 1-3, 5, 7, 9, and 11-22 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 11/22/2021, with respect to specification objection and 112(a) rejection have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art and a different interpretation of the previously applied references.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (NPL - Novel chemical surface modification to enhance hydrophobicity of polyamide-imide (PAI) hollow fiber membranes; hereinafter “Zhang”) in view of Romero et al. (NPL - Influence of silica and coupling agent loading on thermal, morphological and mechanical properties of hybrid membranes; hereinafter “Romero”) and Singh et al. (NPL - Anti-biofouling organic-inorganic hybrid membrane for water treatment; hereinafter “Singh”).
Applicant’s claims are toward a method.
Regarding claims 1-3, 5, 7, 9, and 11-12; Zhang discloses a method for forming an organic-inorganic composite hollow fiber membrane, wherein the composite hollow fiber membrane comprises an organic hollow fiber membrane having inorganic nanoparticles incorporated therein, the method comprising the steps of: 
A) contacting an organic hollow fiber membrane with an aminosilane solution to obtain a silanol-functionalized organic hollow fiber membrane (See Zhang pg 1/2, introduction; hollow fiber membrane is surface modified with polyetherimide (PEI). See Zhang abstract, sect 2.1; modification on the 3-aminopropyltrimethoxysilane, APTMS, silane agent); and
B) contacting, for less than five hours (See Zhang Pg3 sect 2.3; the APTMS material was immersed into a 2% APTMS solution for a varied amount of time from 0-120min), the silanol-functionalized organic hollow fiber membrane with an alkaline solution comprising (ii) a hydrophobic fluoro-compound (See Zhang pg 2, sect 2.1; APTMS (aminopropyltrimethoxysilane) membrane material was used and placed into contact with Fluorolink S10. Applicant’s original disclosure also indicates a suitable hydrophobic compound may include Fluorolink). 
 Zhang does mention the need to test the mechanical strength and stability of the membrane (See Zhang pg 4, sect 2.5; mechanical strength of the membrane was tested. Introduction pg 242 top right column; mechanical strength of the membrane is frequently referenced as a characterizing property of the membrane), which indicates a desire for a stable membrane. 
Zhang does not disclose comprising (i) a nanoparticle precursor; whereby the nanoparticle precursor hydrolyzes to form fluorinated inorganic nanoparticles chemically bonded to the silanol-functionalized organic hollow fiber membrane.
Romero discloses contacting the silanol-functionalized organic hollow fiber membrane with a solution containing inorganic nanoparticles to obtain an inorganic nanoparticle-functionalized organic hollow fiber membrane by adding silica as a coupling agent onto polymeric matrices (See Romero Fig. 1; contacting the organic hollow fiber membrane of PEI comes into contact with APTEOS (3-aminopropyltriethoxysilane) and silica. See Romero Pg2307 Materials Tetraethoxysilane [which is the IUPAC name of Tetraethyl orthosilicate]; is a silica precursor). Furthermore, the in situ sol-gel technique utilized in obtaining a hybrid organic-inorganic composite involves a hydrolysis and condensation reactions (i.e. chemical) (See Romero Pg2306 Introduction). The utilization of inorganic nanoparticles improves the material properties so that requirements of certain applications could be reached, such as significantly improving the mechanical, thermal, and barrier properties of pure polymeric matrices (See Romero Pg2306Pr1, introduction; incorporating inorganic fillers into polymeric matrices to improve the material properties such as mechanical, thermal, and barrier properties of pure polymeric matrices)
Singh discloses an anti-biofouling organic-inorganic hybrid membrane for water treatment. Singh indicates that bio-fouling is a critical problem in membrane filtration processes, and that nanofilter membranes are chemically instable in the presence of sanitizing agents, especially chlorine, which is generally used for preventing bacteriological contamination of potable water (See Singh abstract, pg 1, introduction). The nanofilter membranes are further unprotected and is susceptible to fouling (organic fouling, colloidal fouling, and biofouling. Singh further discloses that organic/inorganic nanocomposites are generally organic polymer composites with inorganic nanoscale building blocks that can combine the advantages of both the inorganic material (e.g. rigidity, thermal stability) and the organic polymer (e.g. flexibility, dielectric, ductility, and processability) (See Singh pg 1, introduction). Thus, there is a great opportunity for developing organic-inorganic hybrid membranes containing inorganic particles of silica to incorporate the antimicrobial activity, good performance, and stability onto the nanofilters (See Singh pg 1, col 2, introductions).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention was filed to provide Zhang’s organic hollow fiber membrane with Romero’s contact of a nanoparticle solution containing inorganic nanoparticles of silica and adding the silica onto the membrane surface in order to produce an organic-inorganic hybrid membrane, since Zhang is looking for an optimal modification conditions of increased membrane (i.e. mechanical) stability, while Romero suggests modifying the membrane with inorganic fillers will improve the material properties, and Singh suggests that organic polymer membranes alone are susceptible to fouling (organic fouling, colloidal fouling, and biofouling (See Singh pg 1, introduction), and that the addition of inorganic materials onto the organic polymer will combine the advantages of both the inorganic material (e.g. rigidity, thermal stability) and the organic polymer (e.g. flexibility, dielectric, ductility, and processability) (See Singh pg 1, introduction). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 2: The method of claim 1, wherein the organic hollow fiber membrane comprises an imide-containing polymer or copolymer (See Zhang pg 2, introduction; polyetherimide)
Claim 3: The method of claim 2, wherein the imide-containing polymer or copolymer is selected from the group consisting of polyetherimide (PEI) (See Zhang pg 2, introduction; polyetherimide), poly(amide-imide) (PAI) (See Zhang abstract, pg 2; polyamieimide), polyimide (PI), and co-polyimide of 3,3′-4,4′-benzophenone tetracarboxylic dianhydride (BTDA)-toulene diisocyanate (TDI)/methylene diisocyanate (MDI) (BTDA-TDI/MDI). 
Claim 5: The method of claim 1, wherein the aminosilane solution comprises (3-aminopropyl)trimethoxysilane (APTMS) (See Zhang abstract, sect 2.1; modification on the 3-aminopropyltrimethoxysilane, APTMS, silane agent), (3-aminopropyl)triethoxysilane (APTES), or (4-aminobutyl)triethoxysilane (ABTES). 
Claim 7: The method of claim 1, wherein the fluorinated inorganic nanoparticles comprise silica (SiO2), aluminum oxide (Al2O3), or titanium dioxide (TiO2) (See Romero Pg2306Pr3; membranes of PEI and silica). 
Claim 9: The method of claim 1, wherein the hydrophobic fluoro-compound is 1H,1H,2H,2H-perfluorooctylethoxysilane (FAS), 1H,1H,2H,2H-perfluorodecyltriethoxysilane (PFTS), or perfluoropolyether (See Zhang pg 2, sect 2.1; Fluorolink S10).
Claim 11: The method of claim 1, wherein the composite hollow fiber membrane comprises a PEI hollow fiber membrane having fluorinated SiO2 nanoparticles incorporated therein (See the combination supra, Romero introduction pg 2306, Fig. 1; where the modified membrane of Zhang is contacted with the inorganic silica from Romero. Furthermore, Romero discloses producing a hybrid membrane of polyetherimide (PEI) and silica). 
Claim 12: The method of claim 1, wherein the organic hollow fiber membrane is formed from a dry-jet wet spinning technique (See Zhang sect 2.2; hollow fiber membranes were fabricated by dry-jet wet spinning). 
Claim 18: The method of claim 1, wherein contacting the silanol-functionalized organic hollow fiber membrane with the alkaline solution comprises immersing the silanol-functionalized organic hollow fiber membrane into the alkaline solution (See Zhang sect 2.2; immersing the membrane into a bath).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Romero, and Singh, as applied to claim 12 above, and further in view of He (NPL - Preparation of Porous Hollow Fiber Membranes with a Triple-Orifice Spinneret; hereinafter “He”).
Applicant’s claims are towards a method.
Regarding claim 13; the combination of Zhang in view of Romero and Singh discloses the method of claim 12 (See combination supra). The combination further discloses utilizing a dry-jet wet spinning technique to spin the hollow fiber membrane (See Zhang sect 2.2). The combination does not disclose wherein the spinning technique comprises a triple-orifice spinneret system.
He discloses dry-wet spinning processes require large amounts of solvents, which may cost a lot and be harmful to the environment (See He introduction). He further discloses that using a triple-orifice spinneret to prepare a microfiltration membrane will generate a highly porous surface that has a dense morphology (See He abstract, introduction).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the combination with He’s use of a triple orifice spinneret to create a hollow fiber membrane, in order to prepare a microfiltration membrane will generate a highly porous surface that has a dense morphology (See He abstract, introduction), and further utilize a substantially less amount of solvent that will reduce the cost and harmfulness to the environment.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (NPL - Novel chemical surface modification to enhance hydrophobicity of polyamide-imide (PAI) hollow fiber membranes; hereinafter “Zhang”) in view of Romero et al. (NPL - Influence of silica and coupling agent loading on thermal, morphological and mechanical properties of hybrid membranes; hereinafter “Romero”), and Singh et al. (NPL - Anti-biofouling organic-inorganic hybrid membrane for water treatment; hereinafter “Singh”).
Applicant’s claims are toward an apparatus.
Regarding claim 14; Zhang discloses an organic-inorganic composite hollow fiber membrane comprising an organic hollow fiber membrane having inorganic nanoparticles incorporated therein, the organic-inorganic composite hollow fiber membrane obtained from a method comprising the steps of: 
A) contacting an organic hollow fiber membrane with an aminosilane solution to obtain a silanol-functionalized organic hollow fiber membrane (See Zhang pg 1/2, introduction; hollow fiber membrane is surface modified with polyetherimide. See Zhang abstract, sect 2.1; modification on the 3-aminopropyltrimethoxysilane, APTMS, silane agent); and
B) contacting, for less than five hours (See Zhang Pg3 sect 2.3; the APTMS material was immersed into a 2% APTMS solution for a varied amount of time from 0-120min), the silanol-functionalized organic hollow fiber membrane with an alkaline solution comprising (ii) a hydrophobic fluoro-compound (See Zhang pg 2, sect 2.1; APTMS (aminopropyltrimethoxysilane) membrane material was used and placed into contact with Fluorolink S10. Applicant’s original disclosure also indicates a suitable hydrophobic compound may include Fluorolink).
Zhang does mention the need to test the mechanical strength and stability of the membrane (See Zhang pg 4, sect 2.5; mechanical strength of the membrane was tested. Introduction pg 242 top right column; mechanical strength of the membrane is frequently referenced as a characterizing property of the membrane), which indicates a desire for a stable membrane. 
Zhang does not disclose comprising (i) a nanoparticle precursor; whereby the nanoparticle precursor hydrolyzes to form fluorinated inorganic nanoparticles chemically bonded to the silanol-functionalized organic hollow fiber membrane.
Romero discloses contacting the silanol-functionalized organic hollow fiber membrane with a solution containing inorganic nanoparticles to obtain an inorganic nanoparticle-functionalized organic hollow fiber membrane by adding silica as a coupling agent onto polymeric matrices (See Romero Fig. 1; contacting the organic hollow fiber membrane of PEI comes into contact with APTEOS (3-aminopropyltriethoxysilane) and silica. See Romero Pg2307 Materials Tetraethoxysilane [which is the IUPAC name of Tetraethyl orthosilicate]; is a silica precursor). Furthermore, the in situ sol-gel technique utilized in obtaining a hybrid organic-inorganic composite involves a hydrolysis and condensation reactions (i.e. chemical) (See Romero Pg2306 Introduction). The utilization of inorganic nanoparticles improves the material properties so that requirements of certain applications could be reached, such as significantly improving the mechanical, thermal, and barrier properties of pure polymeric matrices (See Romero Pg2306Pr1, introduction; incorporating inorganic fillers into polymeric matrices to improve the material properties such as mechanical, thermal, and barrier properties of pure polymeric matrices).
Singh discloses an anti-biofouling organic-inorganic hybrid membrane for water treatment. Singh indicates that bio-fouling is a critical problem in membrane filtration processes, and that nanofilter membranes are chemically instable in the presence of sanitizing agents, especially chlorine, which is generally used for preventing bacteriological contamination of potable water (See Singh abstract, pg 1, introduction). The nanofilter membranes are further unprotected and is susceptible to fouling (organic fouling, colloidal fouling, and biofouling. Singh further discloses that organic/inorganic nanocomposites are generally organic polymer composites with inorganic nanoscale building blocks that can combine the advantages of both the inorganic material (e.g. rigidity, thermal stability) and the organic polymer (e.g. flexibility, dielectric, ductility, and processability) (See Singh pg 1, introduction). Thus, there is a great opportunity for developing organic-inorganic hybrid membranes containing inorganic particles of silica to incorporate the antimicrobial activity, good performance, and stability onto the nanofilters (See Singh pg 1, col 2, introductions).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention was filed to provide Zhang’s organic hollow fiber membrane with Romero’s contact of a nanoparticle solution containing inorganic nanoparticles of silica and adding the silica onto the membrane surface in order to produce an organic-inorganic hybrid membrane, since Zhang is looking for an optimal modification conditions of increased membrane (i.e. mechanical) stability, while Romero suggests modifying the membrane with inorganic fillers will improve the material properties, and Singh suggests that organic polymer membranes alone are susceptible to fouling (organic fouling, colloidal fouling, and biofouling (See Singh pg 1, introduction), and that the addition of inorganic materials onto the organic polymer will combine the advantages of both the inorganic material (e.g. rigidity, thermal stability) and the organic polymer (e.g. flexibility, dielectric, ductility, and processability) (See Singh pg 1, introduction). 

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Romero, and Singh, as applied to claim 1 above, and further in view of TDMA (NPL – About Titanium Dioxide).
Applicant’s claims are towards a method.
Regarding claim 15; the combination of Zhang in view of Romero, and Singh discloses the method of claim 1 (See the combination supra). The combination does not disclose wherein the fluorinated inorganic nanoparticles have an average particle size of less than 200 nm.
However, TDMA discloses that titanium dioxide (TiO2) as a nanomaterial (ultrafine) (i.e. nanoparticle) are engineered to have primary particles less than 100 nm (in size) in order to optimize properties (i.e. UV absorber or photocatalysts) (See TDMA at least pg 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the combination’s inorganic nanoparticles of TiO2 with TDMA’s particle sizes of less than 100 nm because they are utilized as nanomaterials, and further to optimize the TiO2 properties (See TDMA at least pg 2), since when TiO2 is utilized as a nanomaterial (i.e. nanoparticle) they are normally engineered to have a particle size of less than 100 nm (See TDMA at least pg 2).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Romero, and Singh, as applied to claim 1 above, and further in view of TDMA (NPL – About Titanium Dioxide).
Applicant’s claims are towards an apparatus.
Regarding claim 16; the combination of Zhang in view of Romero, and Singh, discloses the organic-inorganic composite hollow fiber membrane of claim 14 (See the combination supra). The combination does not disclose wherein the fluorinated inorganic nanoparticles have an average particle size of less than 200 nm.
However, TDMA discloses that titanium dioxide (TiO2) as a nanomaterial (ultrafine) (i.e. nanoparticle) are engineered to have primary particles less than 100 nm (in size) in order to optimize properties (i.e. UV absorber or photocatalysts) (See TDMA at least pg 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the combination’s inorganic nanoparticles of TiO2 with TDMA’s particle sizes of less than 100 nm because they are utilized as nanomaterials, and further to optimize the TiO2 properties (See TDMA at least pg 2), since when TiO2 is utilized as a nanomaterial (i.e. nanoparticle) they are normally engineered to have a particle size of less than 100 nm (See TDMA at least pg 2).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Romero, and Singh, as applied to claim 1 above, and further in view of Wang et al. (FOR CN1509805A; hereinafter “Wang”. Machine translation has been provided and claim mapped to).
Applicant’s claims are towards an apparatus.
Regarding claim 17; the combination of Zhang in view of Romero, and Singh, discloses the method of claim 1 (See combination supra). The combination does not disclose wherein the alkaline solution comprises ammonium.
Zhang does mention the need to test the mechanical strength and stability of the membrane (See Zhang pg 4, sect 2.5; mechanical strength of the membrane was tested. Introduction pg 242 top right column; mechanical strength of the membrane is frequently referenced as a characterizing property of the membrane), which indicates a desire for a stable membrane. 
Wang relates to the prior art by disclosing a nanoporous membrane that utilizes an inorganic ceramic ion sieve material and an organic polymer material for a two-phase composite to form an inorganic-organic nano microporous ceramic composite membrane (See Wang Pg1Pr3). Wang further indicates that traditional organic film membranes have the disadvantages of poor stability, low strength, corrosion resistance, and easy to be degraded, cracked, failed, and difficult to clean (See Wang Pg1Pr2). Wang’s methodology of utilizing an inorganic coating of cetyltrimethylammonium chloride as a guiding agent along with other interactions to form the inorganic-organic composite membrane (See Wang Pg1Pr4). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s hollow fiber membrane with Wang’s utilization of an ammonium, in order to obtain an unexpected result of an inorganic-organic membrane that overcomes the membranes containing poor stability, low strength, corrosion resistance, and easy to be degraded, cracked, failed, and difficult to clean (See Wang Pg1Pr2).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Romero, and Singh, as applied to claim 1 above, and further in view of Cunha et al. (NPL – Preparation and characterization of novel highly omniphobic cellulose fibers organic–inorganic hybrid materials).
Applicant’s claims are towards an apparatus.
Regarding claim 19; the combination of Zhang in view of Romero, and Singh, discloses the method of claim 1 (See combination supra), wherein the nanoparticle precursor comprise tetraethylorthosilicate (TEOS) (See Romero Pg2307 Materials Tetraethoxysilane [which is the IUPAC name of Tetraethyl orthosilicate]; is a silica precursor).
The combination does not disclose the hydrophobic fluoro-compound comprise 1H,1H,2H,2H-perfluorodecyltriethoxysilane (PFTS).
However, the combination indicates developing a hydrophobic membrane that has a hydrophobic surface modification (See Zhang abstract, introduction).
Cunha relates to the prior art by disclosing organic-inorganic hybrid materials (See Cunha abstract), and indicates utilizing 1H,1H,2H,2H-perfluorodecyltriethyoxysilane (PFDTEOS, i.e. is the same name as PFTS) to produce an inorganic coating around fibers. The coating utilizing the PFDTEOS provides omniphobic characteristics at the surface of the ensuing materials (i.e. the surface has a very pronounced hydrophobic character) due to the presence of the perfluorinated moieties (See Cunha Pg2 Col2 Pr1, abstract).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s hollow fiber membrane that looks to produce a hydrophobic membrane, with Cunha’s utilization of PFDTEOS (i.e. PFTS), in order to create an inorganic coating around the surface of the material containing a very pronounced hydrophobic character due to the presence of the perfluorinated moieties (See Cunha Pg2 Col2 Pr1, abstract).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Romero, and Singh, as applied to claim 14 above, and further in view of Sun et al. (US2010/0233812; hereinafter “Sun”).
Applicant’s claims are towards a method.
Regarding claim 20; the combination of Zhang in view of Romero, and Singh discloses the organic-inorganic composite hollow fiber membrane of claim 14 (See combination supra). However, the combination does not disclose wherein the organic-inorganic composite hollow fiber membrane is operable to have the fluorinated inorganic particles retained thereon even when the organic-inorganic composite hollow fiber membrane is subjected to ultrasonic treatment.
The combination does however, does indicate a desire to provide a more uniform internal structure (See Romero abstract, conclusion, Pg2309 Morphology).
Sun relates to the prior art by disclosing the fabrication of a membrane with nano-structured material (See Sun abstract, Pr. 1-2). Sun indicates that utilizing ultrasonic radiation can provide a more uniform distribution of the nanostructured material in the solution and ensures a narrower pore size distribution (See Sun Pr. 40). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s hollow fiber membrane that looks to have a uniform structure, with Sun’s utilization of an ultrasonic treatment of radiation, in order to provide a more uniform distribution of the nanostructured material in the solution and ensures a narrower pore size distribution (See Sun Pr. 40). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (NPL - Novel chemical surface modification to enhance hydrophobicity of polyamide-imide (PAI) hollow fiber membranes; hereinafter “Zhang”) in view of Romero et al. (NPL - Influence of silica and coupling agent loading on thermal, morphological and mechanical properties of hybrid membranes; hereinafter “Romero”) and Singh et al. (NPL - Anti-biofouling organic-inorganic hybrid membrane for water treatment; hereinafter “Singh”).
Applicant’s claims are toward a method.
Regarding claim 21; Zhang discloses a method, comprising:
forming a silanol-functionalized organic hollow fiber membrane by contacting an organic hollow fiber membrane with an aminosilane solution (See Zhang pg 1/2, introduction; hollow fiber membrane is surface modified with polyetherimide (PEI). See Zhang abstract, sect 2.1; modification on the 3-aminopropyltrimethoxysilane, APTMS, silane agent); and
forming an organic-inorganic composite hollow fiber membrane by at least partially immersing (See Zhang sect 2.2; immersing the membrane into a bath), for less than five hours (See Zhang Pg3 sect 2.3; the APTMS material was immersed into a 2% APTMS solution for a varied amount of time from 0-120min), the silanol-functionalized organic hollow fiber membrane in an alkaline solution comprising (ii) a hydrophobic fluoro-compound (See Zhang pg 2, sect 2.1; APTMS (aminopropyltrimethoxysilane) membrane material was used and placed into contact with Fluorolink S10. Applicant’s original disclosure also indicates a suitable hydrophobic compound may include Fluorolink).
Zhang does mention the need to test the mechanical strength and stability of the membrane (See Zhang pg 4, sect 2.5; mechanical strength of the membrane was tested. Introduction pg 242 top right column; mechanical strength of the membrane is frequently referenced as a characterizing property of the membrane), which indicates a desire for a stable membrane. 
Zhang does not disclose (i) a nanoparticle precursor and whereby the nanoparticle precursor hydrolyzes to form fluorinated inorganic nanoparticles during the immersion, and wherein the organic-inorganic composite hollow fiber membrane comprises an organic hollow fiber membrane having the fluorinated inorganic nanoparticles incorporated therein.
Romero discloses contacting the silanol-functionalized organic hollow fiber membrane with a solution containing inorganic nanoparticles to obtain an inorganic nanoparticle-functionalized organic hollow fiber membrane by adding silica as a coupling agent onto polymeric matrices (See Romero Fig. 1; contacting the organic hollow fiber membrane of PEI comes into contact with APTEOS (3-aminopropyltriethoxysilane) and silica. See Romero Pg2307 Materials Tetraethoxysilane [which is the IUPAC name of Tetraethyl orthosilicate]; is a silica precursor). Furthermore, the in situ sol-gel technique utilized in obtaining a hybrid organic-inorganic composite involves a hydrolysis and condensation reactions (i.e. chemical) (See Romero Pg2306 Introduction). The utilization of inorganic nanoparticles improves the material properties so that requirements of certain applications could be reached, such as significantly improving the mechanical, thermal, and barrier properties of pure polymeric matrices (See Romero Pg2306Pr1, introduction; incorporating inorganic fillers into polymeric matrices to improve the material properties such as mechanical, thermal, and barrier properties of pure polymeric matrices).
Singh discloses an anti-biofouling organic-inorganic hybrid membrane for water treatment. Singh indicates that bio-fouling is a critical problem in membrane filtration processes, and that nanofilter membranes are chemically instable in the presence of sanitizing agents, especially chlorine, which is generally used for preventing bacteriological contamination of potable water (See Singh abstract, pg 1, introduction). The nanofilter membranes are further unprotected and is susceptible to fouling (organic fouling, colloidal fouling, and biofouling. Singh further discloses that organic/inorganic nanocomposites are generally organic polymer composites with inorganic nanoscale building blocks that can combine the advantages of both the inorganic material (e.g. rigidity, thermal stability) and the organic polymer (e.g. flexibility, dielectric, ductility, and processability) (See Singh pg 1, introduction). Thus, there is a great opportunity for developing organic-inorganic hybrid membranes containing inorganic particles of silica to incorporate the antimicrobial activity, good performance, and stability onto the nanofilters (See Singh pg 1, col 2, introductions).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention was filed to provide Zhang’s organic hollow fiber membrane with Romero’s contact of a nanoparticle solution containing inorganic nanoparticles of silica and adding the silica onto the membrane surface in order to produce an organic-inorganic hybrid membrane, since Zhang is looking for an optimal modification conditions of increased membrane (i.e. mechanical) stability, while Romero suggests modifying the membrane with inorganic fillers will improve the material properties, and Singh suggests that organic polymer membranes alone are susceptible to fouling (organic fouling, colloidal fouling, and biofouling (See Singh pg 1, introduction), and that the addition of inorganic materials onto the organic polymer will combine the advantages of both the inorganic material (e.g. rigidity, thermal stability) and the organic polymer (e.g. flexibility, dielectric, ductility, and processability) (See Singh pg 1, introduction). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Romero, and Singh, as applied to claim 1 above, and further in view of Cunha et al. (NPL – Preparation and characterization of novel highly omniphobic cellulose fibers organic–inorganic hybrid materials).
Applicant’s claims are towards an apparatus.
Regarding claim 22; the combination of Zhang in view of Romero, and Singh, discloses 
The method of claim 21 (See combination supra), wherein the nanoparticle precursor is tetraethylorthosilicate (TEOS) (See Romero Pg2307 Materials Tetraethoxysilane [which is the IUPAC name of Tetraethyl orthosilicate]; is a silica precursor).
The combination does not disclose the hydrophobic fluoro-compound is 1H, 1H,2H,2Hperfluorodecyltriethoxysilane (PFTS).
However, the combination indicates developing a hydrophobic membrane that has a hydrophobic surface modification (See Zhang abstract, introduction).
Cunha relates to the prior art by disclosing organic-inorganic hybrid materials (See Cunha abstract), and indicates utilizing 1H,1H,2H,2H-perfluorodecyltriethyoxysilane (PFDTEOS, i.e. is the same name as PFTS) to produce an inorganic coating around fibers. The coating utilizing the PFDTEOS provides omniphobic characteristics at the surface of the ensuing materials (i.e. the surface has a very pronounced hydrophobic character) due to the presence of the perfluorinated moieties (See Cunha Pg2 Col2 Pr1, abstract).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s hollow fiber membrane that looks to produce a hydrophobic membrane, with Cunha’s utilization of PFDTEOS (i.e. PFTS), in order to create an inorganic coating around the surface of the material containing a very pronounced hydrophobic character due to the presence of the perfluorinated moieties (See Cunha Pg2 Col2 Pr1, abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han (2015/0151984) – an organic/inorganic membrane using dispersed nanoparticles from an ammonium group.
NPL Cunha (Preparation and characterization of novel highly omniphobic cellulose fibers organic–inorganic hybrid materials) – organic-inorganic hybrid materials, however modifies these using TEOS OR PFTS.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONOVAN C BUI-HUYNH/



/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779